                          United States District Court
                                    for the
                          Southern District of Florida

Kathleen Moresco, Plaintiff,            )
                                        )
v.                                      )
                                        ) Civil Action No. 18-24968-Civ-Scola
Carnival Cruise Lines, Defendant.       )
                                        )

                      Opinion Order Striking Complaint
        This matter is before the Court on an independent review of the record.
This maritime tort action arises from injuries allegedly sustained by Plaintiff
Kathleen Moresco (“Moresco”) when she was assaulted by a fellow passenger
onboard a ship operated by Defendant Carnival Cruise Lines. (ECF No. 1.) In the
Complaint, Moresco asserts one count for “negligence,” raising numerous
distinct theories of liability, including for negligent failure to warn, negligent
mode of operation, and negligently creating or allowing a dangerous condition.
(See ECF No. 1 at pp. 4-7.)
         “Courts in the Eleventh Circuit have little tolerance for shotgun
pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir.
2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
scarce judicial resources, inexorably broaden the scope of discovery, wreak
havoc on appellate court dockets, and undermine the public’s respect for the
courts.” Id. (quotations and alterations omitted). When presented with a shotgun
pleading, a district court “should strike the pleading and instruct counsel to
replead the case—if counsel could in good faith make the representations
required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348,
1357-58 (11th Cir. 2018) (“This is so even when the other party does not move
to strike the pleading”). One type of shotgun pleading is where a complaint fails
to “separate[] into a different count each cause of action or claim for relief.”
Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23, n.13 (11th
Cir. 2015). The Complaint is this type of shotgun pleading.
        Through a single “negligence” count, Moresco asserts multiple theories of
liability. (ECF No. 1 at ¶ 16.) Each theory is a separate cause of action that must
be asserted independently and with supporting factual allegations. See Garcia v.
Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.)
(dismissing maritime negligence claim that “epitomizes a form of ‘shotgun’
pleading,’” where the plaintiff alleged that Defendant owed a duty of “reasonable
care under the circumstances,” and then “proceed[ed] to allege at least twenty-
one ways in which Defendant breached this duty”); Brown v. Carnival Corp., 202
F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.) (“Simply alleging that
Carnival owed Plaintiff a duty of ‘reasonable care’ in a conclusory fashion, while
also pleading [“forty-one”] alleged breaches that purport to impose a heightened
duty upon Carnival, is not sufficient to state a valid negligence claim under
maritime law,” and holding that “the burden will remain on Plaintiff to review
her Complaint and ensure that each factual allegation is supported by law and
plausible facts, and is alleged in good faith.”); Gayou v. Celebrity Cruises, Inc.,
No. 11-23359-Civ, 2012 WL 2049431, at *5-*6, n.2 (S.D. Fla. June 5, 2012)
(Scola, J.) (under similar facts, ordering plaintiff to amend complaint to
“separately allege an independent count” for various theories of liability that were
lumped into a single maritime negligence claim); Flaherty v. Royal Caribbean
Cruises, Ltd., No. 15-22295, 2015 WL 8227674, *3 n.3 (S.D. Fla. Dec. 7, 2015)
(Lenard, J.) (same); Doe v. NCL (Bahamas) Ltd., 2016 WL 6330587, at *3 (S.D.
Fla. Oct. 27, 2016) (Ungaro, J.) (holding that Plaintiff’s “boilerplate allegations”
of breach of duty failed to state a claim for negligent hiring and retention, training
and supervision under maritime law, and ordering Plaintiff to “allege each of
these three claims in separate Counts” in an amended complaint (emphasis in
original)); Ciethami v. Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1349-50
(S.D. Fla. 2016) (Williams, J.) (holding that maritime negligence claim failed Rule
8(a), where the Plaintiff’s “shotgun-style recitation[]” of “34 breaches of duty,”
“without any factual context,” makes “any meaningful assessment of her claims
difficult”); Gharfeh v. Carnival Corp., No. 17-20499, 2018 WL 501270, at *3, *6-
*7 (S.D. Fla. Jan. 22, 2018) (Goodman, Mag. J.) (dismissing maritime negligence
count that “improperly commingles claims” as an “impermissible shotgun
pleading”); Gharfeh v. Carnival Corp., 309 F. Supp. 3d 1317, 1333, n.7 (S.D. Fla.
2018) (Goodman, Mag. J.) (dismissing negligence claim where Plaintiff “has done
little more than assert fact-free, wholly conclusory, boilerplate allegations” and
requiring in any amended pleading that the plaintiff “allege facts, not merely
labels and boilerplate conclusions”); Ward v. Carnival Cruises, No. 17-24628,
2019 WL 342027, at **2-3, n.1, n.2 (S.D. Fla. Jan. 28, 2019) (Scola, J.) (collecting
cases).
       Accordingly, the Court strikes the Complaint, (ECF No. 1), as a shotgun
pleading. Moresco may file an amended complaint by February 19, 2019,
provided it complies with this order, Federal Rules of Civil Procedure 8(a) and
10(b), and the Iqbal/Twombly standard. Specifically, Moresco shall assert each
theory of liability as a separate cause of action. And any legal conclusions that
form the basis for those claims must be made in good faith and supported by
factual allegations. See Fed. R. Civ. P. 11(b); Gayou, 2012 WL 2049431 at *6
(“Upon re-pleading, however, [plaintiff] is reminded that any alleged breaches,
and the duties associated therewith, must be consistent with federal maritime
law and must be supported by underlying factual allegations.”). Moresco is
forewarned that failure to comply with this order may result in the dismissal of
this case with prejudice or other appropriate sanctions. See Jackson, 898 F.3d
at 1358-59 (instructing that “if the plaintiff fails to comply with the court’s
order—by filing a repleader with the same deficiency—the court should strike his
pleading or, depending on the circumstances, dismiss his case and consider the
imposition of monetary sanctions.” (quotations omitted)).
      Finally, the Court notes that it gives no weight to the throw-away allegation
that Carnival violated the “Cruise Vessel Security and Safety Act of 2010.” If
Moresco is bringing a claim under that act, she is required to assert it separately
and with supporting legal and factual allegations.
      Done and ordered, in Chambers, in Miami, Florida on February 11, 2019.



                                            Robert N. Scola, Jr.
                                            United States District Judge
